Citation Nr: 1043448	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  03-28 008 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for disability of both 
upper extremities.

2.  Entitlement to service connection for bowel dysfunction, 
claimed as secondary to the service-connected lumbosacral spine 
disability.

3.  Entitlement to service connection for bladder dysfunction, 
claimed as secondary to the service-connected lumbosacral spine 
disability.

4.  Entitlement to special monthly compensation (SMC) for loss of 
use of both feet.

5.  Entitlement to financial assistance in the purchase of 
specially adapted housing or to a special home adaptation grant.

6.  Entitlement to financial assistance in the purchase of an 
automobile with adaptive equipment, or for adaptive equipment 
only.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 
1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. 
that denied the automobile and adaptive equipment claim.  Also on 
appeal is a January 2003 rating decision by the RO in St. 
Petersburg, Florida that denied the other issues identified on 
the title page.

In June 2004 the Veteran and his wife testified before the 
undersigned Veterans Law Judge in a hearing at the St. Petersburg 
RO.  A transcript of that hearing is of record.

In November 2008 the Board remanded these issues further 
development.  The case has now been returned to the Board for 
further appellate action.




FINDINGS OF FACT

1.  Peripheral neuropathy and weakness of the upper extremities, 
bowel dysfunction and bladder dysfunction are not etiologically 
related to active service or to a service-connected disability.

2.  Due to his service-connected lumbosacral spine disability, 
the veteran has no effective ability to ambulate other than that 
which would be equally well served by an amputation stump at the 
site of election below knee with use of a suitable prosthetic 
appliance. 

3.  The Veteran has effectively lost the use of his lower 
extremities such as to preclude locomotion without the aid of a 
wheelchair due to service-connected disability. 


CONCLUSIONS OF LAW

1.  A disorder of the upper extremities was not incurred in or 
aggravated by active duty, and such disorder is not proximately 
due to or the result service-connected disability.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  A bowel dysfunction was not incurred in or aggravated by 
active duty, and such disorder is not proximately due to or the 
result service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).
 
3.  A bladder dysfunction was not incurred in or aggravated by 
active duty, and such disorder is not proximately due to or the 
result service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).

4.   The criteria for special monthly compensation based on loss 
of use of both feet are met.  38 U.S.C.A. §§ 1114(l), 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.350(b) (2009).  

5.  The criteria for financial assistance in the purchase of 
specially adapted housing are met.  38 U.S.C.A. § 2101(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.809a (2009).

6.  The criteria for financial assistance in the purchase of an 
automobile and adaptive equipment are met.  38 U.S.C.A. §§ 3901, 
3902 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350(a), 3.808, 
17.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to the benefits identified on the 
title page.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulations 
and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  The Court further held that VA failed to demonstrate 
that "lack of such pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 
Stat. 2820, 2832) (providing that '[i]n making the determinations 
under [section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

The Board's action below grants entitlement to special monthly 
compensation, specially adapted housing and financial assistance 
in the purchase of an automobile with adaptive equipment.  There 
is accordingly no prejudice to the Veteran by the Board's action 
in regard to those issues.  The discussion below addresses the 
VCAA in regard to the claims for service connection on appeal.

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the RO sent the Veteran a letter in 
August 2002, prior to the January 2003 rating decision on appeal, 
advising him of the elements required to establish entitlement to 
service connection and of the respective duties of VA and the 
claimant in obtaining evidence.  Although the Veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claims until December 2008, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

In that regard, following provision of the required notice and 
completion of all indicated development of the record, the 
originating agency readjudicated the claim in June 2010.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by 
readjudication of the claim).  There is no indication or reason 
to believe the ultimate decision of the originating agency on the 
merits of any of the claims would have been different had 
complete VCAA notice been provided at an earlier time.

The Board also finds that the Veteran has been afforded adequate 
assistance in regard to the claims herein decided.  The Veteran's 
service treatment records (STR) are on file, as are treatment 
records from those VA and non-VA medical providers identified by 
the Veteran as having relevant records.  In addition, the Veteran 
has been afforded an appropriate VA examination.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained to 
substantiate the claims.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Entitlement to Service Connection

General Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Service Connection for Disability of Both Upper Extremities

STRs show no indication of trauma to the upper extremities other 
than a sprained left thumb that was treated in Hohenfels, 
Germany.  Report of Medical Examination in November 1982 at the 
time of his separation from service shows clinical evaluation of 
the upper extremities as "normal."  The Veteran was medically 
boarded out of service due to disorders unrelated to the upper 
extremities (contusion retinopathy resulting in loss of vision in 
the left eye, status post fracture of the right femur and 
incomplete paralysis of the right peroneal nerve).

The Veteran had a VA general medical examination in April 1983, 
soon after discharge from service; that examination report is 
silent in regard to any current musculoskeletal disorders of the 
upper extremities.  He also had a special VA neurological 
examination in April 1983 in which the examiner noted no 
neurological deficiencies in the upper extremities.

The Veteran presented to the VA medical clinic in September 1998 
to establish entitlement to VA medical care.  He reported history 
of several back injuries with failed spinal fusion and recent 
onset of radiculopathy that caused him to be confined to a 
wheelchair.  A neurological consult in September 1998 noted 
complaint of bilateral upper extremity paresthesias as well as 
pain and numbness in the lower back and lower extremities.  
Subsequent neurological consult in October 1998 noted complaint 
of right upper extremity pain from the shoulder to the thumb and 
also noted current evidence of disc disease in the cervical spine 
with foraminal narrowing in several discs.

The Veteran presented to the VA mental health clinic (MHC) in 
December 1998 reporting depression.  He stated that in July of 
that year he began to have multiple falls and weakness in the 
legs, progressing to the back and now to the fingers.  The 
psychiatrist stated it was unclear if the new weakness was a 
psychiatric symptom or neurological. 

A VA neurosurgery note in February 1999 shows progression of 
symptoms from right arm pain beginning in September 1998, 
progressing to neck pain and then to headache and radiating from 
the neck to the fingers of the right hand.  The Veteran also 
reported clumsy hands for quite some time.  On examination motor 
power was limited somewhat by pain.  There was decreased 
sensation in the C6 distribution on the right and left, and C7 
distribution on the right.  Magnetic resonance imaging (MRI) 
showed herniated discs at C5-6 and C6-7 with compression, right 
greater than left.  The Veteran was encouraged to undergo 
decompressive surgery.

A VA neurology note dated in March 2000 reports complaint of pain 
"everywhere."  Short-burst testing revealed full strength in 
the upper extremities.

The Veteran was referred to VA occupational therapy in April 
2000; he complained of difficulty related to loss of grip 
strength, sensation in the fingers and pain.  Functioning tests 
of the upper extremities showed poor shoulder strength and 
movement secondary to pain and deconditioning.  There was also 
impairment of elbow and wrist movement, grip strength, pinch, 
opposition of fingers in the right hand and sensation.  Therapy 
notes in May 2000 characterized the problem as cervical pain 
syndrome status post cervical laminectomy.  He was eventually 
discharged from physical therapy in October 2000 due to non-
attendance.
  
In January 2001 the Veteran was treated at the VA emergency room 
for chest pain radiating into the left arm, attributed to 
exertion and possibly to cardiac origin.

Treatment records from Dr. Michael York dated in March 2001 
record progressive increase in back and neck pain, but also 
atrophy of arm muscles with dramatic loss of strength.

A VA treatment note in September 2001 states the Veteran had some 
slight asymmetry in the intrinsic hand muscles but the physician 
could not be sure because the Veteran was not putting forth good 
effort during the examination.  The physician stated he doubted 
the Veteran's weakness was of organic origin.

The Veteran had a VA history and physical (H&P) examination in 
November 2001 to establish care at Bay Pines VA Medical Center 
(VAMC).  He was noted to have disorders of the lumbosacral and 
cervical spine with previous surgery for both disorders.  
Neurologic examination showed hypersensitivity in the lower 
extremities but there was no indication of any abnormality of the 
upper extremities.

The Veteran had a VA neurological examination in November 2002, 
by a different examiner who reviewed the claims files prior to 
examination.  Examination showed the upper extremities to be 
grossly normal for motor strength and sensory.

The Veteran had a VA annual examination in January 2003 in which 
he complained of neck pain and also reported occasional numbness 
in the hands.   However, on examination the hands were normal in 
regard to reflexes, strength and sensory.

A VA neurological note dated in March 2003 shows no sensory 
deficit, no muscle wasting, no fasciculation, no rigidity, and 
upper extremity muscle strength 4/5 symmetrically were found.
 
VA computed tomography (CT) scan of the cervical spine in March 
2003 resulted in an impression of status  post C5 though C7 with 
plate-and-screw fusion; spondylitic disc bulges at C4-5, C5-6 and 
C6-7 with foraminal narrowing; and, mild spinal canal stenosis at 
C5-6.

The Veteran's wife submitted a letter in June 2003 asserting she 
had seen the Veteran frequently dropping things out of his hands; 
he had surgery in 1998 or 1999 to put a titanium rod in his neck 
but that did not improve his condition.

A VA H&P examination in August 2003, and a VA neurology clinic 
note in September 2003, noted motor strength of 4/5 in the upper 
extremities with bulk, tone and sensory all normal.
 
In his substantive appeal, received in September 2003, the 
Veteran asserted that damage to his upper spine caused occasional 
loss of feeling in his hands, and constant tingling in the 
forearms.

The Veteran testified before the Board in June 2004 that he 
injured his cervical spine in the same in-service accident in 
which he injured his lower spine, and in turn the cervical spine 
injury caused the claimed upper extremity problems.  

VA X-rays of the right hand in March 2005, taken to rule out gout 
or cellulitis, showed generalized soft-tissue swelling.   X-rays 
of the left elbow, taken in April 2005 due to complaint of pain, 
were normal.

VA X-rays of the cervical spine in October 2005 showed loss of 
normal curvature of the cervical spine with postsurgical changes, 
and mild-to-moderate degenerative changes with mild encroachment 
of the neuroforamina by osteophytes.  CT scan of the cervical 
spine in November 2005 showed multilevel discogenic degenerative 
changes and postoperative change with incomplete fusion at C5 
through C7 levels.

An unappealed rating decision in April 2008 denied service 
connection for a cervical spine disorder.

The Veteran had a VA examination of the peripheral nerves in 
April 2009; the examiner reviewed the claims files and the 
treatment records.  The Veteran reported history of upper and 
lower extremity numbness and weakness since the 1980s when he 
injured his spine.  He endorsed previous lumbar and cervical 
surgery with no improvement and worsening symptoms.  He endorsed 
constant pain and numbness in both hands.  Muscle strength in the 
upper extremities was 5/5 although sensory function was decreased 
to pain and to light touch.  All reflexes in the upper and lower 
extremities were 1+.  Muscles had no atrophy and were normal in 
tone and bulk.  The examiner diagnosed upper extremity peripheral 
neuropathy but stated the disorder was not etiologically related 
to the Veteran's cervical disability or service-connected lumbar 
spine condition because the disorder is a peripheral nerve 
condition that has no relationship to the lumbar spine 
disability.

Of note, the VA examiner in April 2009 also examined the cervical 
spine and diagnosed anterior cervical discectomy and fusion 
(ACDF) of C5 through C7 as well as DJD of the cervical spine.  
The examiner stated an opinion that the Veteran's cervical spine 
disorder was not caused by active service and is not the result 
of a service-related injury.  

The examiner issued an addendum opinion in May 2010 stating that 
the functional impairment of the Veteran's extremities is not 
likely caused by or permanently worsened by the service-connected 
mood disorder.

However, the examiner stated an opinion that the Veteran's 
paraparesis of the lower extremities is related to the service-
connected lumbar spine disorder, and the RO subsequently granted 
service connection for paraparesis of the lower extremities by a 
rating decision in June 2010.

On review of the evidence above, the Board finds the Veteran does 
not have a disorder of the upper extremities that is directly due 
to active service, as there is no indication of a neck injury 
during service.  Although the Veteran has vaguely asserted he 
injured his neck in service at the same time that he injured his 
back, such injury is directly refuted by STRs and by the VA 
general medical and special neurological examinations in April 
1983, in which there is no notation of any upper extremity 
abnormality whatsoever.  Therefore, the Board has not found the 
Veteran's self serving statements concerning an in-service 
cervical spine injury to be credible. 

Some of the Veteran's upper extremity impairment appears to be 
etiologically related to his cervical spine disorder, but the 
cervical spine is not a service-connected disability.  
Accordingly, the cervical spine cannot be the underlying 
disability on which secondary service connection can be based.  
The Veteran is also service-connected for mood disorder, the VA 
examiner  has competently opined that a disorder of the upper 
extremities cannot be due to or aggravated by mood disorder; the 
findings of a physician are medical conclusions that the Board 
cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the lay evidence offered by the Veteran in the form of 
his testimony before the Board and correspondence to VA from the 
Veteran and his wife.

The Veteran's lay evidence generally offers proof of a current 
disorder of the upper extremities (pain and weakness) and opinion 
that such disorder is due to the cervical spine disorder, which 
in turn should be service-connected.  The Board acknowledges that 
the Veteran is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, the 
Veteran's wife can certainly provide an eyewitness account of the 
Veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, the fact remains that the cervical 
spine disorder is not a service-connected disability, so any 
neurological disorder secondary thereto cannot be service-
connected.  

There is no competent evidence linking the upper extremity 
impairment to the Veteran's service-connected low back 
disability.  In fact, the medical evidence addressing the 
question indicates that there is no connection between the two.

Based on the evidence and analysis above, the Board finds that 
the preponderance of the evidence is against the claim.  
Accordingly, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  See Gilbert, 1 Vet. App. 49, 54.

Service Connection for Bowel Dysfunction 

STRs show recurrent treatment for gastroenteritis and stomach 
virus, both with attendant cramps and diarrhea.  Report of 
Medical Examination in November 1982 at the time of his 
separation from service shows clinical evaluation of the abdomen 
and viscera as "normal."

The Veteran had a VA general medical examination in April 1983, 
soon after discharge from service; that examination was negative 
for evidence of any bowel disorders.

The Veteran essentially asserts his claimed bowel dysfunction is 
secondary to his service-connected lumbosacral spine disability.

The Veteran presented to the VA medical clinic in September 1998 
to establish entitlement to VA medical care.  He reported history 
of several back injuries with failed spinal fusion and recent 
onset of radiculopathy that caused him to be confined to a 
wheelchair.  However, he denied current bowel problems.

Treatment records from Dr. Michael York dated in March 2001 
record progressive increase in back and neck pain, but also 
decreased bowel movements from usual once per day to every two-
to-three days, yet more watery.  The problem was apparently 
successfully addressed with laxatives, and by April 2001 the 
Veteran's bowel symptoms had improved.

The Veteran had a VA H&P examination in November 2001 to 
establish care at Bay Pines VA Medical Center (VAMC).  The 
examination report is silent in regard to any bowel disorder.

The Veteran presented to the VA primary care clinic in February 
2002 complaining of epigastric discomfort, nausea and vomiting 
for the past two weeks as well as blood in the toilet.  
Examination of the abdomen was grossly normal except for mild 
epigastric tenderness.  The clinical assessment was epigastric 
discomfort possibly due to gastroesophageal reflux disease (GERD) 
or peptic ulcer disease (PUD), left lower quadrant (LLQ) pain 
probably diverticulitis, and rectal bleeding of questionable 
etiology but possibly due to hemorrhoids or diverticulitis.  By 
March 2002 the symptoms had improved and the clinician endorsed 
diverticulitis - resolved.

The Veteran had a VA gastroenterology consult in July 2002 for 
complaint of rectal bleeding and LLQ pain.  The 
gastroenterologist noted history of mild long-standing 
constipation due to use of pain medication for his back problems.  
The clinical impression was mild rectal bleeding, now stopped, 
but the Veteran was scheduled for diagnostic sigmoidoscopy.

The Veteran's wife submitted a letter in June 2003 asserting that 
the Veteran's private physician had treated him several times for 
bowel problems; the Veteran had not complained about it to VA 
providers because he considered it to be just one more cross to 
bear.  However, the Veteran was unable to sense when a bowel 
movement was about to happen, which had caused accidents.

A VA nutrition consult in August 2003 shows the Veteran 
complained of poor appetite as influenced by severe pain, and of 
chronic constipation.  He was advised to drink prune juice, but 
the clinician noted the Veteran was taking pain medications that 
could also cause constipation problems and advised the Veteran to 
use a stool softener.  A VA urology clinic note the same month 
noted complaint of urinary incontinence but no problem with bowel 
movement.

A VA neurology clinic note in September 2003 notes complaint of 
chronic constipation.  The physician noted the Veteran should be 
weaned off narcotics for pain relief, since chronic narcotics 
were associated with ill effects including constipation.

In his substantive appeal, received in September 2003, the 
Veteran asserted his doctors had told him his bowel dysfunction 
was due to the service-connected spine disability.

A VA pharmacy pain management note dated in October 2003 states 
the Veteran was not experiencing opioid-induced constipation (no 
bowel movement in more than 2 days).  A subsequent pain 
management note in May 2004 was positive for occasional opioid-
induced constipation, and occasional diarrhea if the laxatives 
were too effective; the Veteran was advised to try a gentler 
treatment regimen for constipation.  Thereafter, a pain 
management note in September 2005 states the Veteran was not 
experiencing opioid-induced constipation.

The Veteran had a VA digestive examination in April 2009; the 
examiner reviewed the claims files and the treatment records.  
The Veteran reported intermittent diarrhea since the 1990s, with 
urgency but without incontinence.  Symptoms had been increasing 
but colonoscopy earlier that year was not significant.  The 
examiner noted the Veteran's subjective symptoms in detail and 
performed a clinical examination, noting observations in detail.  
The examiner diagnosed intermittent diarrhea and stated an 
opinion that the disorder is not secondary to the service-
connected lumbar spine disability because there is no indication 
of fecal incontinence or any evidence of spinal cord involvement 
causing his intestinal symptoms.  Thus, the intermittent diarrhea 
has no relationship to the service-connected lumbar spine 
disability.

The examiner issued an addendum opinion in May 2010 stating that 
the Veteran's intermittent diarrhea is also not likely caused by 
or permanently worsened by the service-connected mood disorder as 
there is no medical relationship between the two.

On review of the evidence above, the Board cannot find that the 
Veteran has a bowel disorder that was caused or aggravated by his 
service-connected lumbosacral spine disability.  The VA examiner 
provided competent and uncontroverted medical opinion asserting 
that the Veteran does not have spinal cord involvement causing 
his intestinal symptoms; as noted above, the findings of a 
physician are medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Veteran asserted during his testimony that his medical 
providers had informed him that his bowel disorder is due to his 
service-connected back problem.   However, hearsay medical 
evidence does not constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 
Vet. App. 4 (1993).  ("What a physician said, and the layman's 
account of what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently unreliable 
to constitute medical evidence."  Robinette, 8 Vet. App. at 77 
(1995)).

To the extent that the Veteran has experienced intermittent 
constipation due to opioid pain medication, such constipation has 
been shown to be intermittent rather than chronic, and in fact 
most recently he was diagnosed with diarrhea rather than 
constipation.  As noted above, competent medical opinion asserts 
that such diarrhea is not due to the service-connected 
lumbosacral spine disability or to the service-connected mood 
disorder.  

The Board has considered the lay evidence presented by the 
Veteran.  However, nothing therein refutes the competent medical 
opinion of the VA examiner.  The Veteran has not asserted, and 
the evidence does not show, that he has had chronic bowel 
disorder continuously since discharge from service, so direct 
service connection is not available under 38 C.F.R. § 3.303(b). 

Based on the evidence and analysis above the Board finds that 
service connection for bowel dysfunction is not warranted on 
either a direct or secondary basis.  Accordingly, the claim must 
be denied.

The evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.   Gilbert, 1 Vet. App. 49, 54.

Service Connection for Bladder Dysfunction 

STRs show no indication of a urinary disorder in service.  Report 
of Medical Examination in November 1982 at the time of his 
separation from service shows clinical evaluation of the 
genitourinary (G-U) system as "normal."

The Veteran had a VA general medical examination in April 1983, 
soon after discharge from service; that examination report is 
silent in regard to any current bladder disorders.

The Veteran essentially asserts his claimed bladder dysfunction 
is secondary to his service-connected lumbosacral spine 
disability.

The Veteran presented to the VA medical clinic in September 1998 
to establish entitlement to VA medical care.  He reported history 
of several back injuries with failed spinal fusion and recent 
onset of radiculopathy that caused him to be confined to a 
wheelchair.  However, he denied current bladder problems.

The Veteran was treated at the VA outpatient clinic in December 
1998 for one recent episode of urinary incontinence with pain on 
urination and suprapubic discomfort.  The clinician noted the 
Veteran as having DJD of the cervical and lumbar spine with 
radiculopathy, but assessed the current urinary problem as most 
likely being a urinary tract infection (UTI).

Treatment records from Dr. Michael York dated in March 2001 
record progressive increase in back and neck pain, but also 
complaint of difficulty urinating; the Veteran could not sense 
incomplete feeling but since he had decreased sensation from 
about the lower abdomen down this was not reliable.  Dr. York's 
impression was prostatitis with secondary urinary retention.  By 
April 2001 the Veteran's bladder symptoms had improved and Dr. 
York's assessment was urinary retention improved with treatment 
of prostatitis.

The Veteran had a VA H&P examination in November 2001 to 
establish care at Bay Pines VA Medical Center (VAMC).  The 
Veteran reported having to occasionally get up 2-3 times per 
night to urinate, but the examination report is otherwise silent 
in regard to any urinary disorder.

The Veteran presented to the VA primary care clinic in February 
2002 complaining of symptoms including foul-smelling urine.  
There was no clinical assessment pending results of urinalysis.

The file includes a VA endocrine consult in March 2003 in which 
the Veteran complained of post-urination dribbling.  The 
physician's impression was hypogonadotropic hypogonadism.

A VA primary care clinic note in June 2003 shows complaint of 
increased dribbling after urination.  The clinical impression was 
incontinence in a spinal cord patient.

VA ultrasound of the kidneys and urinary bladder in June 2003 was 
normal.

The Veteran's wife submitted a letter in June 2003 asserting that 
the Veteran was unable to completely control the flow of urine 
due to persistent dripping.

A VA H&P examination in August 2003 noted complaint of only 
passing urine once a day for the past 3-4 days.  The treatment 
plan was to insert a catheter for relief and perform diagnostic 
urinalysis.  Later the same month a VA urology clinic note shows 
complaint of overflow incontinence; renal function appeared 
normal on examination and the clinician stated a urodynamic study 
should be performed.
  
In his substantive appeal, received in September 2003, the 
Veteran asserted his doctors had told him his bladder dysfunction 
was due to the service-connected spine disability.

VA ultrasound of the bladder and kidneys in January 2005 showed 
no abnormality of the kidneys but apparent abnormality of the 
prostate or bladder requiring attention.

A VA urology clinic note in May 2005 notes partial paraplegia and 
voiding once per day with post-voiding dribbling and feeling to 
urinate with orgasm.  The urologist noted the ultrasound results 
cited above and diagnosed terminal dribbling, with 100 cc's post-
voiding residual in the bladder as the likely cause.

The Veteran had a VA genitourinary examination in April 2009; the 
examiner reviewed the claims files and the treatment records.  
The examiner noted the Veteran had a history of UTIs 
approximately 2-3 times per year but sonogram was negative.  
There was no history of incontinence.  The Veteran occasionally 
leaked a few drops of urine but denied wearing pads.  The Veteran 
endorsed urinary urgency and stated he felt his service-connected 
lumbar spine disability was the cause of his urinary condition 
although he had never been diagnosed with a neurogenic bladder.  
The examiner noted the Veteran's subjective symptoms in detail 
and performed a clinical examination and obtained a urinalysis.  

The examiner diagnosed recurrent UTIs, urinary urgency and 
erectile dysfunction but stated an opinion that these disorders 
are not likely to be caused by or secondary to the service-
connected lumbar spine disability because careful review of the 
chart shows no neurogenic bladder or spinal cord involvement of 
the lumbar spine that could cause the Veteran's symptoms.  Since 
the Veteran's erectile dysfunction was being treated with 
testosterone, it was not related to the lumbar spine disability.

The examiner issued an addendum opinion in May 2010 stating that 
the Veteran's UTIs, urinary urgency and erectile dysfunction are 
also not likely caused by or permanently worsened by the service-
connected mood disorder as there is no medical relationship 
between the two.  The Veteran's erectile dysfunction is endocrine 
in origin.

On review of the evidence above, the Board cannot find that the 
Veteran has a bladder disorder that is due to or was aggravated 
by his service-connected lumbosacral spine disability.  The VA 
examiner provided competent and uncontroverted medical opinion 
asserting that the Veteran does not have neurogenic bladder and 
that his symptoms are due to other etiologies; as noted above, 
the findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  

The Veteran asserted during his testimony that his medical 
providers had informed him that his urinary symptoms are due to 
his service-connected back problem.   However, hearsay medical 
evidence does not constitute competent medical evidence.  
Robinette, 8 Vet. App. 69; Warren, 6 Vet. App. 4.

The Board has considered the lay evidence presented by the 
Veteran.  However, nothing therein refutes the competent medical 
opinion of the VA examiner.  The Veteran has not asserted, and 
the evidence does not show, that he has had chronic bladder 
disorder continuously since discharge from service, so direct 
service connection is not available under 38 C.F.R. § 3.303(b). 

Based on the evidence and analysis above the Board finds that 
service connection for bladder dysfunction is not warranted.  
Accordingly, the claim must be denied.  The evidence 
preponderates against the claim and the benefit-of-the-doubt rule 
does not apply.   Gilbert, 1 Vet. App. 49, 54.

Entitlement to SMC

Legal Principles

SMC at the (l) rate is available when a veteran, as a result of a 
service-connected disability, has lost the use of both feet, or 
has lost the use of one hand and one foot, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 3.350(b).  

Under the implementing regulation, loss of use is held to exist 
when no effective function remains other than that which would be 
equally well served by an amputation stump at the site of the 
elective amputation below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc. could be accomplished equally well by 
an amputation stump with prosthesis; for example, (a) extremely 
unfavorable complete ankylosis of the knee, or complete ankylosis 
of two major joints of an extremity, or shortening of the lower 
extremity of 3-1/2 inches or more, will constitute loss of use of 
the foot involved; (b) complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of  
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, "complete 
paralysis" encompasses foot drop and slight droop of the first 
phalanges of all toes, an inability to dorsiflex the foot, loss 
of extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of the 
foot, and anesthesia covering the entire dorsum of the foot and 
toes.

Analysis

The Veteran currently is entitled to SMC at the (k) rate based on 
loss of vision in one eye.  He also has service-connected 
disabilities of the lower extremities.  Accordingly, the question 
before the Board is whether such disabilities of the lower 
extremities have resulted in loss of use of both feet, which 
would show entitlement to SMC at the (l) rate.

The Veteran presented to the VA clinic in September 1998 to 
establish entitlement to VA medical care.  He reported history of 
back injury with severe reinjury in 1987 and more recent reinjury 
a few months previously, after which he was unable to walk.  He 
was issued a wheelchair by the prosthetics clinic.  Other VA 
medical and psychiatric treatment notes from that date 
consistently show the Veteran relied on a motorized wheelchair 
for mobility.

A VA psychologist noted in May 1999 that the Veteran was confined 
to a wheelchair, could not walk and spent most of his time on the 
couch.
  
The Veteran's mother-in-law submitted a notarized letter in 
October 1999 asserting that the Veteran was in a wheelchair.

A VA neurology note dated in March 2000 reports complaint of pain 
"everywhere."  He also requested a motorized wheelchair and a 
handicapped van.  On examination there was significant lack of 
cooperation and embellishment of symptoms.  When pushed, the 
Veteran was able to give resistance in the lower extremities but 
not full effort.

In May 2000 the Veteran was visited at his home for 
assessment/evaluation for possible stairlift device.  The VA 
representative noted the Veteran ambulated throughout the house 
in a scooter.  Access into the home and throughout the home was 
by wooden ramps installed by the Veteran to make the house 
accessible to his scooter.  The VA representative recommended 
installation of a stairlift to enable the Veteran to get to the 
second floor bedroom and bathroom facilities.

Of record is a May 2001 letter from VA physician Stacey Epps 
stating the Veteran currently depended on a motorized wheelchair 
for ambulation.

A June 2001 letter from Dr. Michael York states the Veteran was 
permanently and totally disabled due to progressive post-surgical 
lumbar and cervical disc disease.

A VA treatment note by Dr. Epps in September 2001 shows the 
Veteran continued to report he needed his wheelchair due to pain 
and weakness, but the Veteran was observed to not put forth good 
effort on the examination.  Dr. Epps stated he believed the 
Veteran's weakness was not of organic origin.

The Veteran had a VA H&P examination in November 2001 to 
establish care at Bay Pines VA Medical Center (VAMC).  The 
examiner noted the Veteran was in a wheelchair and noted history 
of laminectomy of the cervical spine (C3, C4 and C5) and the 
lumbar spine (L4-5 and S1).  

The Veteran had a VA examination of the spine in November 2002; 
the examiner reviewed the claims files prior to examination.  The 
Veteran stated his chronic low back pain limited his ability to 
walk and ambulate, and that he could only stand and take a few 
steps at present; he relied on a motorized chair for mobility.  
On examination the Veteran had an unstable gait secondary to pain 
in the back and legs and was able to ambulate approximately 10 
feet with assistance; the Veteran asserted he had trouble walking 
secondary to weakness and lack of endurance as well.  The Veteran 
had normal muscle bulk and tone in the lower extremities and 
sensory examination was intact to pinprick.  X-rays showed slight 
anterior spondylolisthesis and evidence of prior laminectomies.  
The examiner diagnosed DJD with prior lumbar spine effusion.  The 
examiner also stated the Veteran's pain and disability may be out 
of proportion to the level and extent of the previous surgery.

The Veteran also had a VA neurological examination in November 
2002, by a different examiner who also reviewed the claims files 
prior to examination.  The Veteran stated he had confined himself 
to a wheelchair since 1997 due to frequent falls and difficulty 
walking.  The Veteran demonstrated grossly normal motor strength 
in the upper and lower extremities; sensory was somewhat 
diminished in the lower extremities.  The Veteran's gait could 
not be assessed secondary to his inability to ambulate without 
assistance, but he was able to stand with mild assistance from 
the examiner and could ambulate forward and backward with 
moderate assistance although he could not stand on toes or heels 
without significant assistance.  The examiner diagnosed chronic 
low back pain with normal motor clinical examination and normal 
electrodiagnostic studies.  The examiner stated the Veteran's 
limited ability to ambulate was directly related to his 
accompanying pain, which was chronic in nature, but did not 
appear to be due to any motor deficit.

A VA neurological note dated in March 2003 shows no sensory 
deficit, no muscle wasting, no fasciculation, no rigidity, and 
lower extremity muscle strength at least 3/5 but with poor effort 
were found.  The neurologist stated the Veteran's physical 
condition had not worsened since October 2000.

The Veteran's wife submitted a letter in June 2003 asserting her 
belief that the Veteran was not simply confined to a wheelchair 
due to chronic pain but rather that he could not use his legs to 
walk because the disc disease must be compressing the nerves in 
his legs.

A VA H&P examination in August 2003 noted motor strength of 2/5 
in the lower extremities.  Bulk, tone and sensory were all normal 
but coordination could not be tested because the Veteran was 
uncooperative.  Thereafter, a VA neurology clinic note in 
September 2003 notes motor strength of 4/5 in the lower 
extremities; again the lower extremities showed bulk, tone and 
sensory all normal, and coordination was also normal although 
gait could not be tested.  The Veteran was noted to be 
deconditioned in the lower extremities due to lack of use; he was 
advised to participate in physical therapy but declined because 
rehabilitation would only worsen his pain.  

In his substantive appeal, received in September 2003, the 
Veteran asserted that if he attempted to stand his legs would 
collapse, that his right foot was turning inward and that he had 
no reflexes in his right leg.  Physical therapy, exercise and 
pain medications had not put him back on his feet.

A December 2003 treatment note by VA physician Gregory Linden 
states the Veteran suffered from paraplegia secondary to spinal 
injury and required a wheelchair for mobility.

The Veteran testified before the Board in June 2004 that he used 
a motorized wheelchair provided to him by VA in 1997.  The pain 
associated with the spine disorder required him to take very 
strong prescription pain medication.  

VA X-rays of the lumbar spine in July 2004 showed minimal 
spondylosis at L5-S1.

VA X-rays of the lumbar spine in October 2005 showed postsurgical 
changes at L4-5 suggesting previous laminectomy at that level and 
localized degenerative changes and disc disease.  CT scan of the 
lumbar spine in November 2005 showed chronic pars defects at L5-
S1 and resultant degenerative change at that level.

The Veteran had a VA examination of the spine in April 2009 in 
which the examiner diagnosed paraparesis of the lower extremities 
and stated an opinion that the disorder is related to the 
service-connected lumbar spine disorder.  The RO subsequently 
granted service connection for paraparesis of the lower 
extremities by a rating decision in June 2010.

Thereafter, the VA examiner issued an addendum opinion in June 
2010 stating that the Veteran had weakness of the lower 
extremities but did not have loss of use.  The examiner noted the 
Veteran retained 3/5 muscle strength in all the muscle groups of 
the lower extremities, as well as decreased sensation to sharp 
and dull down both legs; accordingly his weakness would be of 
only moderate severity.  Further, the Veteran's physical 
examination does not show him to be paraplegic.  The Veteran's 
gait could not be checked due to a combination of lumbar 
disability and muscle weakness.  The decrease in muscle strength 
shown on examination in April 2009 showed a change in condition 
since the previous examination in November 2002, in which muscle 
strength was noted to be grossly normal.  In sum, the examiner 
stated the Veteran has lower extremity weakness but does not have 
loss of use.  

On review of the evidence above, the Board acknowledges that a VA 
examiner opined the Veteran does not have loss of use of the 
lower extremities.  As noted, the findings of a physician are 
medical conclusions that the Board cannot ignore or disregard.  
Willis, 1 Vet. App. 66.  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

In this case, the examiner stated that the Veteran's weakness 
does not render the Veteran paraplegic or constitute loss of use 
of the lower extremities.  However, careful review of the 
evidence confirms that the Veteran is confined to a wheelchair 
due to chronic pain associated with his legs, rather than to 
muscular weakness per se.  The record adequately shows the 
Veteran is confined to a wheelchair even at home, and that the 
pain associated with the service-connected lumbar spine 
disability is so severe as to require a number of prescription 
medications for pain relief.      

Because the Veteran is confined to a wheelchair, the Board 
concludes he has no effective ability to ambulate other than that 
which would be equally well served by an amputation stump at the 
site of election below the knee with use of a suitable prosthetic 
appliance.  Accordingly, he meets the definition for loss of use 
of both feet per 38 C.F.R. § 3.350(a)(2), and SMC at the "l" 
rate is warranted.

Entitlement to Specially Adaptive Housing

Legal Principles

Eligibility for assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101 may be granted if a veteran is entitled 
to compensation for permanent and total disability due to: (1) 
the loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair; (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (3) the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury that so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair.  38 C.F.R. § 3.809. 

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion, although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a foot is defined above.

Alternatively, a certificate of eligibility for financial 
assistance in acquiring necessary special home adaptations may be 
issued to a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if: (a) the veteran is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and had not previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a); and (b) the veteran is entitled to 
compensation for permanent and total disability which is (1) due 
to blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both hands.  
This assistance will not be available to any veteran more than 
once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

Analysis

Here, the medical evidence described above shows that the Veteran 
has effective loss of use of both feet such as to preclude 
locomotion without the aid of a wheelchair, including in his 
home.  As such, entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a) has been established. 

Having determined that the Veteran is eligible for assistance 
under 38 U.S.C.A. § 2101(a) for specially adapted housing, which 
is the greater benefit, the law precludes an award of special 
home adaptation grant under 38 U.S.C.A. § 2101(b). Thus, his 
special home adaptation claim must be dismissed as moot.

Entitlement to Financial Assistance/Automobile

Legal Principles

Eligibility for financial assistance to purchase one automobile 
or other conveyance and necessary adaptive equipment is warranted 
where one of the following exists as the result of injury or 
disease incurred or aggravated during active service: (1) loss or 
permanent loss of use of one or both feet; (2) loss or permanent 
loss of use of one or both hands; (3) permanent impairment of 
vision of both eyes, meaning central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent that 
the widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or, (4) for 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a foot is defined above.

Analysis

The Board has found in its analysis above that the Veteran has 
effective loss of use of both feet as defined in 38 C.F.R. 
§ 3.350(a)(2).  He accordingly meets the criteria for eligibility 
for financial assistance in the purchase of an automobile or 
other conveyance with necessary adaptive equipment per 38 C.F.R. 
§ 3.808(b)(1).


ORDER

Service connection for disability of both upper extremities is 
denied.

Service connection for bowel dysfunction is denied.

Service connection for bladder dysfunction is denied.

Entitlement to special monthly compensation for loss of use of 
both feet is granted, subject to the criteria applicable to the 
payment of monetary benefits.

Entitlement to financial assistance in the purchase of specially 
adapted housing is granted.

Entitlement to financial assistance in the purchase of an 
automobile with adaptive equipment is granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


